On Rehearing.
PER CURIAM.
The evidence is not sufficiently certain to enable us to determine what necessary plantation supplies were advanced by the plaintiff to the defendant to enable him to make a crop, of sugar on his plantation. There is nothing in the record to show what specific articles were so furnished and the prices charged for the same. The case will be remanded for the restricted purpose of enabling the parties to adduce further evidence on the issue of privilege vel non claimed by the plaintiff.
It is therefore ordered that a rehearing be granted, and this cause remanded for further evidence and proceedings on the issue of the existence and extent of the privilege claimed by the plaintiff, with instructions to render judgment upon said issue, and otherwise in accordance with the views set forth in the opinion of this court.